Holt, Judge,
delivered the following opinion:
It is well settled that a statute of limitation does not run against the state. Mere lapse of time does not furnish conclusive bar to its claim. The possession of land by the individual for the length of time mentioned in a statute of limitation, with .a claim of absolute title of ownership, raises a conclusive presumption of a valid grant against all persons but the sovereign. *268In this case the court did not instruct the jury that any length of adverse possession furnished a bar as against the government; but only that they might, from long possession, accompanied with all the acts usual to unqualified ownership’, presume a grant from the sovereign; and the court is still of the opinion that the jury had the right to presume such commencement of a claim after many years of uninterrupted adverse enjoyment. 1 Greenl. Ev. § 45a.
The motion for a new trial is overruled.